Citation Nr: 1136265	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-00 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for type I diabetes mellitus ("DM").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to June 2006.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Roanoke, Virginia, which granted the Veteran's claim of entitlement to service connection for DM and assigned an initial rating of 20 percent, effective July 1, 2006.

The Board observes that the Veteran previously requested the opportunity to testify at a hearing before a Veterans Law Judge, and was schedule to appear in August 2010.  However, he subsequently canceled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2010).

The Board further observes that, although the Veteran was initially service connected for diabetes mellitus, type II, following a letter from his private endocrinologist, who confirmed that he suffered from type I DM, his award of service connection was revised to reflect the correct diagnosis.  However, the VA rating criteria for the disease under 38 C.F.R. § 4.119, Diagnostic Code 7913, are the same for both type I and type II DM.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC"), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected type I DM is of greater severity than the current 20 percent evaluation contemplates.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

As noted above, the Veteran's type I DM is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The regulations establish a general rating formula for diabetes mellitus.  Ratings are assigned according to the manifestation of particular symptoms.
The current 20 percent disability rating mandates:

Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.

The criteria for a 40 percent rating mandate:

Requiring insulin, restricted diet, and regulation of activities.

The criteria for a 60 percent rating mandate:

Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

And the criteria for a 100 percent rating mandate:

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis of hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

The Secretary of VA has defined "regulation of activities" to mean "avoidance of strenuous occupational and recreational activities."  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id.  

Review of the claims folder reveals that the Veteran has been afforded two VA examinations for his DM, the most recent in December 2009.  At that time, although he claimed that he was required to regulate his activities, the examiner noted that the only effect of the disease on his usual occupation was mild, involving the diabetes itself and frequent checking of his blood sugar.  He further noted that the effect of the disease on his daily activities was limited only insofar as he reported that no longer drives because a hypoglycemic episode caused him to be involved in a three-car accident about a year before.  Moreover, although the examiner specifically noted in the examination report that the Veteran had "required hospital treatment 9 times at Bethesda Naval Hospital," he did not elaborate as to whether this involved actual hospitalization or was simply outpatient treatment.

In this respect, however, the Board notes that, despite the fact that the Veteran has submitted two letters from his private endocrinologist, who stated in a June 2007 letter that she had been treating the Veteran for type I DM for three years, the claims folder contains no post-service treatment records, and it does not appear that any attempt has been made by VA to obtain such information on the Veteran's behalf.   The Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  This includes the duty to assist the claimant in obtaining evidence.  The possibility that such records could contain evidence relevant to the Veteran's claim (including showing whether or not he has been hospitalized for his service-connected condition) cannot be foreclosed absent a review of those records.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence).  Accordingly, an attempt should be made to obtain all private treatment records for his DM from July 2006 to the present.

In addition, while the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the United States Court of Appeals for Veterans Claims has held that, once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, because the previous two examinations were conducted without the benefit of the Veteran's post-service treatment records, which could potentially provide evidence showing that his DM is of a greater severity than the current rating contemplates, the Board finds that a remand is necessary in order to afford the Veteran another examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a release form authorizing VA to obtain all private treatment records for his type I DM since July 2007, specifically to include those from Dr. Martha K. Girz.  Any records obtained should be included in the claims folder.  Any negative reply should also be included in the claims folder.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected type I DM.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that pertinent documents in the claims folder were reviewed.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The examiner should elicit from the Veteran a complete history of his symptoms and treatment related to the condition and note that, in addition to the medical evidence, the Veteran's lay history has been considered.  

a.)  The examiner is asked to specifically review the rating criteria found in 38 C.F.R. § 4.119, Diagnostic Code 7913, and specifically describe ALL manifestations of his DM II, including those not specifically listed under Diagnostic Code 7913.

b.)  The examiner is also asked to review the December 2009 VA/QTC examination report, in which the examiner stated that the Veteran "has a history of hypertension for 2001 weeks(s) [sic]" and diagnosed him with essential hypertension, adding that the condition was not aggravated by diabetes.  In this respect, the examiner is asked to review the service treatment records and comment as to when essential hypertension was diagnosed, and opine whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's essential hypertension was either caused or aggravated (permanently increased in severity beyond the natural course of the disorder) by his service-connected DM.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

